                                                           HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
     RHONDA BROWN, a Washington resident,
10                                                        NO. 2:18-CV-01791-MJP
                                    Plaintiff,
11   v.                                                   STIPULATED SETTLEMENT
     THE UNIVERSITY OF WASHINGTON, 5TH                    AGREEMENT AND FINAL JUDGMENT
12
     AVENUE THEATER ASSOCIATION, and 5TH
13   AVENUE THEATER FOUNDATION,

14                                  Defendants.
15

16             The parties, Plaintiff Rhonda Brown (“Brown”), and Defendant 5th Avenue Theater

17   Association (“5th Ave.”) by their respective undersigned counsel, hereby submit pursuant to

18   Fed. R. Civ. P. 54(c), this Stipulated Settlement Agreement and Final Judgment.
19                                       CAUSES OF ACTION
20

21        A.      On December 13, 2018, Plaintiff, by and through her attorneys, Conrad A. Reynoldson,

22                Washington Civil & Disability Advocate and Mark D. Walters, REED PRUETT

23                WALTERS LARSEN     PLLC,   filed an action against University of Washington and 5th

24                Avenue Theater (“Defendants”), with the United States District Court for the Western

25
                                                                         GORDON REES SCULLY
26    STIPULATED JUDGMENT - 1                                            MANSUKHANI, LLP
      Civil Action No. 2:18-cv-01791-MJP                                 701 5th Avenue, Suite 2100
                                                                         Seattle, WA 98104
                                                                         Telephone: 206.695.5100
                                                                         Facsimile: 206.689.2822
                                                      1
 1              District of Washington, Case No. 2:18-cv-01791 (the “Action”). The Action asserted
 2              certain legal claims under the Americans with Disabilities Act of 1990, 42 U.S.C. §§
 3              12181 et seq. (“ADA”), and Washington’s Law Against Discrimination (“WLAD”) in
 4              connection with Defendants’ ownership, operation and maintenance of the 5th Avenue
 5              Theater. As set forth in the Complaint, Plaintiff brought this action on behalf of herself
 6              individually and as a disability advocate to end civil rights violations against persons
 7              with mobility disabilities.
 8      B.      Defendants dispute the claims and allegations set forth in the Action and have denied
 9              and continue to deny any liability to Plaintiff for any such claims asserted.
10      C.      Plaintiff and Defendant 5th Ave. desire to avoid the risk, uncertainty, inconvenience
11              and expense of litigation and have therefore decided to fully and fairly settle any and
12              all claims asserted by Plaintiff, or that could have been asserted, under the ADA, the
13              Washington Law Against Discrimination, and/or under any and all laws of similar
14              import prohibiting discrimination on the basis of disability in public accommodations
15              or business establishments (the “Disability Laws”), as well as any and all claims
16              relating to the 5th Avenue Theaters location, as set forth and under the terms in this
17              Agreement.
18           The rights and obligations of Plaintiff and 5th Ave. with respect to the matters in dispute
19
     in this suit are determined as set forth in the below following terms. All claims, counterclaims,
20
     cross-claims, and third party claims (including any amendments) are otherwise hereby
21
     dismissed with prejudice. This case is dismissed without a court award of attorney’s fees or
22

23   costs to any party.

24

25
                                                                            GORDON REES SCULLY
26    STIPULATED JUDGMENT - 2                                               MANSUKHANI, LLP
      Civil Action No. 2:18-cv-01791-MJP                                    701 5th Avenue, Suite 2100
                                                                            Seattle, WA 98104
                                                                            Telephone: 206.695.5100
                                                                            Facsimile: 206.689.2822
                                                       2
                                                     TERMS
 1

 2         A. 5th Ave. Remediation of Architectural Barriers

 3         1. 5th Ave. will install additional wheelchair accessible and companion seats to bring the

 4             total number of each to seventeen (17) per the 2010 ADA Standards for Accessible
 5             Design. 5th Ave. agrees to provide an updated report by Endelman & Associates to
 6
               Plaintiff’s Counsel confirming that the finalized ADA design plans related to the
 7
               wheelchair accessible and companion seats are in compliance with the 2010 ADA
 8
               Standards for Accessible Design. This will be done no later than January 2, 2020.
 9

10         2. 5th Ave. will mount on each side of the theater ADA compliant wall mounted handrail

11             on the outside walls which will span the entire length of the aisle in order to access the

12             accessible seating locations near the front and on each side of the theater. This will be
13
               done no later than September 15, 2019.
14
           3. 5th Ave. will lower the toilets to be between 17 inches and 19 inches to the top of the
15
               toilet seat in compliance with the ADA standards. This will be done no later than
16
               September 15, 2019.
17

18         4. 5th Ave. will add pipe insulation to under lavatories and sinks to protect against contact

19             by users of wheelchairs and mobility devices. This will be done no later than
20             September 15, 2019.
21
           5. 5th Ave. will implement and/or update its Accessibility Services manual to keep the
22
               area around the water fountains clear of any obstructions. This will be done no later
23
               than September 15, 2019.
24

25
                                                                          GORDON REES SCULLY
26   STIPULATED JUDGMENT - 3                                              MANSUKHANI, LLP
     Civil Action No. 2:18-cv-01791-MJP                                   701 5th Avenue, Suite 2100
                                                                          Seattle, WA 98104
                                                                          Telephone: 206.695.5100
                                                                          Facsimile: 206.689.2822
                                                     3
 1

 2         B. 5th Ave. Remediation of ADA Ticket Sales and Website

 3         1. After the remediation of the wheelchair and accessible companion seats has been

 4             completed, 5th Ave. will update its website seat map and ticket purchasing policy to
 5             reflect the location and number of wheelchair and accessible companion seats. This
 6
               will be completed within 30 days from completion of the work.
 7

 8         2. 5th Ave. will update its current website seat map and ticket purchasing policy no later

 9             than September 15, 2019, to reflect all available wheelchair accessible and companion

10             seats.

11

12         3. 5th Ave. will adopt a Personal Care Attendant (“PCA”) policy where any guest with a

13             disability that requires a PCA present to be able to perform daily living activities, will

14             receive a complimentary ticket and an adjacent ADA seat next to the guest. This policy

15             will not be publicly posted and the guest will have to affirmatively request the

16             complimentary ticket for the PCA to attend. To make a PCA request the guest should

17             call 206-625-1900, and speak to the manager on duty. This policy will be in effect as

18             of August 1, 2019.

19         4. Upon completion of “5th Ave. Remediation” as described above in Sections (A) and

20             (B), the 5th Ave. shall provide written notice within thirty (30) days, to Plaintiff’s

21             counsel Conrad A. Reynoldson and Mark D. Walters, that the Remediation is

22             completed and in compliance with 2010 ADA Standards for Accessible Design.

23

24

25
                                                                          GORDON REES SCULLY
26   STIPULATED JUDGMENT - 4                                              MANSUKHANI, LLP
     Civil Action No. 2:18-cv-01791-MJP                                   701 5th Avenue, Suite 2100
                                                                          Seattle, WA 98104
                                                                          Telephone: 206.695.5100
                                                                          Facsimile: 206.689.2822
                                                     4
 1          C. Attorneys’ Fees

 2              Plaintiff’s counsel acknowledges that the total amount reflected below are for fees

 3              and costs to date. Provided the remediation work is completed as set forth in this

 4              Stipulated Judgment, Plaintiff’s Counsel will not seek any further fees and costs

 5              related to the matter of the 5th Ave. Remediation. Within thirty (30) days from the

 6              Effective Date of this Order and the receipt of W-9 forms from Plaintiff’s counsel, 5th

 7              Ave. shall pay $35,500 in separate checks as follows:

 8                 •   $27,406 made payable to Washington Civil & Disability Advocate; and

 9                 •   $8,094 made payable to Reed Pruett Walters Larsen, PLLC.

10

11   Dated: June 10, 2019.         REED PRUETT WALTERS LARSEN PLLC
12                                         By:     /s/ Mark D. Walters
                                                 Mark D. Walters, WSBA #25537
13                                               11120 N.E. 2nd Street, Suite 200
                                                 Bellevue, Washington 98004
14                                               Tel.: 425.688.7620
                                                 Email: mwalters@rpwlawfirm.com
15
                                           Attorneys for Plaintiff Rhonda Brown
16

17

18

19   Dated: June 10, 2019.         WASHINGTON CIVIL & DISABILITY ADVOCATE
20                                         By:     /s/ Conrad A. Reynoldson
                                                 Conrad A. Reynoldson, WSBA #48187
21                                               4115 Roosevelt Way NE, Suite B
                                                 Seattle, Washington 98105
22                                               Tel.: 206.876.8515
                                                 Email: Conrad@wacda.com
23
                                           Attorneys for Plaintiff Rhonda Brown
24

25
                                                                          GORDON REES SCULLY
26    STIPULATED JUDGMENT - 5                                             MANSUKHANI, LLP
      Civil Action No. 2:18-cv-01791-MJP                                  701 5th Avenue, Suite 2100
                                                                          Seattle, WA 98104
                                                                          Telephone: 206.695.5100
                                                                          Facsimile: 206.689.2822
                                                      5
 1   Dated: June 10, 2019.                GORDON REES SCULLY MANSUKHANI, LLP
 2                                          By:    /s/ Sarah N. Turner
                                                  Sarah N. Turner, WSBA #37748
 3                                          By:    /s/ Goldie A. Davidoff
                                                  Goldie A. Davidoff, WSBA #53387
 4                                                701 5th Avenue, Suite 2100
                                                  Seattle, Washington 98104
 5                                                Tel.: 206.695.5100
 6                                        Attorneys for Defendants
                                          5th Avenue Theater Association and
 7                                        5th Avenue Theater Foundation
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                       GORDON REES SCULLY
26   STIPULATED JUDGMENT - 6                                           MANSUKHANI, LLP
     Civil Action No. 2:18-cv-01791-MJP                                701 5th Avenue, Suite 2100
                                                                       Seattle, WA 98104
                                                                       Telephone: 206.695.5100
                                                                       Facsimile: 206.689.2822
                                                    6
 1                                               ORDER
 2
            Based on the above terms, it is hereby ORDERED that upon the terms of the Stipulated
 3
     Settlement Agreement and Final Judgment between Plaintiff and Defendant 5th Ave., dismissal of
 4
     this matter is with prejudice, without fees and costs awarded to either party.
 5
            DATED this 11th day of June, 2019.
 6

 7

 8

 9                                                         A
                                                           Marsha J. Pechman
10                                                         United States District Judge
11

12   Presented by:
13   GORDON REES SCULLY MANSUKHANI, LLP
14   By: /s/ Sarah N. Turner
         Sarah N. Turner, WSBA #37748
15   By: /s/ Goldie A. Davidoff
          Goldie A. Davidoff, WSBA #53387
16        701 5th Avenue, Suite 2100
          Seattle, Washington 98104
17        Tel.: 206.695.5100
18   Attorneys for Defendants
     5th Avenue Theatre Association and
19   5th Avenue Theatre Foundation
20

21

22

23

24

25
                                                                           GORDON REES SCULLY
26    STIPULATED JUDGMENT - 7                                              MANSUKHANI, LLP
      Civil Action No. 2:18-cv-01791-MJP                                   701 5th Avenue, Suite 2100
                                                                           Seattle, WA 98104
                                                                           Telephone: 206.695.5100
                                                                           Facsimile: 206.689.2822
                                                      7
         1                                 CERTIFICATE OF FILING AND SERVICE
         2                The undersigned hereby certifies that on June 10, 2019, she filed the foregoing document
                  using the Court’s ECF filing system, which will send copies to all attorneys of record.
         3
                            DATED: June 10, 2019.
         4
                                                           /s/ Dana Klasky
         5                                                 Dana Klasky, Legal Assistant
                                                           Office@wacda.com
         6

         7

         8

         9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24
1172135/45346139v.1



       25
                                                                                          GORDON REES SCULLY
       26             STIPULATED JUDGMENT - 8                                             MANSUKHANI, LLP
                      Civil Action No. 2:18-cv-01791-MJP                                  701 5th Avenue, Suite 2100
                                                                                          Seattle, WA 98104
                                                                                          Telephone: 206.695.5100
                                                                                          Facsimile: 206.689.2822
                                                                     8
